Citation Nr: 0911976	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-11 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
internal derangement, right knee, with lateral meniscus tear.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease with mild bulge L4-L5, small disc 
herniation L5-S1, (previously rated as chronic lumbar 
strain), for the period from January 21, 2004 until August 
21, 2008.

3.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease with mild bulge L4-L5, small disc 
herniation L5-S1, (previously rated as chronic lumbar 
strain), for the period beginning August 22, 2008.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from January 1988 to May 1991 and from July 1994 until 
April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 Rating Decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied increased evaluations for 
the Veteran's knee and back disabilities.

This Veteran's case was remanded in March 2008.  The Board 
finds that all development required by the remand has been 
accomplished, and this matter can be decided without 
prejudice to the Veteran.  The Appeals Management Center 
provided corrective Veterans Claim Assistance Act notice to 
the Veteran, obtained the medical evidence identified by 
remand, and provided a VA examination to the Veteran.  The 
claims on appeal are ripe for adjudication upon the merits.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's knee disability is manifested by minimal 
crepitus on motion, tenderness on palpitation of the medial 
and lateral aspect of the knee at the joint line, and range 
of motion between 0 and 95 degrees.  The Veteran had 
previously had semilunar cartilage removed, and his knee 
continues to be symptomatic.  The Veteran's knee disability 
did not demonstrate instability or subluxation, ankylosis, 
impairment of the tibia and fibula, or genu recurvatum.

2.  During the period from January 21, 2004 to August 21, 
2008, the Veteran's lumbar spine disability was manifested by 
forward flexion of the thoracolumbar spine limited to 40 
degrees, total range of motion limited to 140 degrees, and 
degenerative disk disease.  The Veteran did not demonstrate 
ankylosis of the spine.

3.  Beginning August 22, 2008, the Veteran's lumbar spine 
disability has been manifested by forward flexion of the 
thoracolumbar spine limited to 20 degrees.  He does not have 
ankylosis of the spine.  


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for the Veteran's 
internal derangement, right knee, with lateral meniscus tear, 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5256-5263 (2008).

2.  An evaluation in excess of 20 percent for the Veteran's 
degenerative disc disease with mild bulge L4-L5, small disc 
herniation L5-S1, (previously rated as chronic lumbar 
strain), for the period from January 21, 2004 to August 21, 
2008, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5235-5243 (2008).

3.  An evaluation in excess of 40 percent for the Veteran's 
degenerative disc disease with mild bulge L4-L5, small disc 
herniation L5-S1, (previously rated as chronic lumbar 
strain), for the period beginning August 22, 2008, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5235-5243 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

A VCAA notice letter was sent to the Veteran in February 
2004.  Through this notice, the Veteran was informed of the 
evidence necessary to support his claim, including evidence 
then of record and evidence that was still needed.  The 
letter informed the Veteran of what evidence VA was 
responsible for retrieving, as well as what evidence VA would 
make reasonable efforts to obtain.  This letter did not, 
however, inform the Veteran of how disability ratings were 
determined.  A VCAA notice letter conforming with the 
required VCAA notice for claims seeking increased ratings was 
sent to the Veteran in April 2008.  As required in increased 
rating claims, the Veteran was informed of the necessity to 
provide information demonstrating a worsening of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Although the initial VCAA 
notice did not reference the fact that the evaluation would 
be determined by applicable Diagnostic Codes, the April 2008 
VCAA notice informed the Veteran that ratings were determined 
by application of Diagnostic Codes found in the Code of 
Federal Regulations.  The April 2008 letter provided the 
specific Diagnostic Codes applicable to spine disabilities.  
A June 2008 letter corrected the omission of the Diagnostic 
Code criteria for increased evaluations for knee disorders 
based on limitation of motion.  Following the April and June 
2008 letters to the Veteran, the claim was readjudicated by 
the RO.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 
(Fed. Cir. 2008).  The Board finds that the VCAA requirements 
for proper notice to the Veteran have been met.

VA's duty to assist the Veteran in the development of the 
claims includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Veteran indicated that he has only received treatment for 
his conditions at the local VA Medical Center (VAMC), and the 
RO has obtained all relevant VA outpatient treatment records.  
The appellant was afforded VA medical examinations of his 
disabilities in April 2004 and August 2008.  The appellant 
did not request a hearing in conjunction with his appeal.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.

Increased Evaluations

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Knee Disability

The Veteran alleges that he has daily pain in his knee.  He 
states that he has difficulty standing for long periods, 
walking, running, ascending and descending staircases, 
driving, and sleeping.  

Service connection for a right knee disability was granted in 
January 1998, effective April 1997, with a 10 percent 
evaluation, rated analogously under Diagnostic Code 5260 for 
painful motion.  

Between June 2, 2000, and August 1, 2000, the Veteran had was 
given a temporary 100 percent evaluation because of having 
undergone a right knee arthroscopy with partial lateral 
meniscectomy on June 2, 2000.

In January 2001, the Veteran was seen at the VAMC complaining 
of worse knee pain than he experienced before his June 2000 
knee surgery.  The examiner noted no right knee effusion, and 
no varus or valgus instability.  There was medial and lateral 
pain with palpitation over the insertion of the hamstrings, 
but no joint line tenderness and no femoral patellar joint 
tenderness.  The knee's range of motion was 0 degrees to 125 
degrees.

An MRI in May 2001 noted that the joint spaces were well 
maintained, with possible slight irregularity of the lateral 
femoral condyle.  There was no patellar subluxation.

In March 2003, the Veteran was seen at the VAMC "essentially 
pain free."  The right knee range of motion was 0 to 120 
degrees, and there was no instability.  

In October 2003, the Veteran was again seen at the VAMC.  He 
was experiencing some knee pain and tenderness to 
palpitation, but there was no effusion, no instability, and 
the knee had a range of motion between 0 and 120 degrees.  X-
rays of the knee in October 2003 showed well-maintained joint 
spaces and no loose bodies.

The Veteran had a full VA examination for his knee in April 
2004.  At the examination, the Veteran complained of 
difficulty walking.  He did no lifting, pushing, or pulling, 
and he was limited to standing still for no more than five 
minutes.  He experienced knee pain when kneeling, squatting, 
and stooping.  He had lost no work time because of the knee 
disability.  The examiner noted no effusion in the knee, and 
no varus or valgus deformity of the knee.  There was pain on 
palpitation of the medial aspect of the knee at the joint 
line, and there was minimal crepitus with motion of the knee.  
There was mild instability of the anterior/posterior plane, 
but no medial or lateral instability.  The Veteran had 
flexion to 135 degrees, and extension to 0 degrees.  The 
examiner's diagnosis was "status post arthroscopic 
meniscectomy of the right knee."

The Veteran was again provided a VA examination in August 
2008.  At this examination, the Veteran complained of being 
functionally limited.  The Veteran's knee pain limited his 
walking, caused him to avoid lifting, pushing, and pulling as 
much as possible, caused him difficulty standing, and 
prevented him from kneeling, squatting, or stooping.  His 
ability to sit and travel in a car was limited.  Physical 
examination of the knee revealed no deformity.  There was 
minimal crepitus on motion, and tenderness on palpitation of 
the medial and lateral aspect of the knee at the joint line.  
There was no instability.  The Veteran had flexion to 95 
degrees and extension to 0 degrees.  After repetitive flexion 
and extension activity of the right knee, there was no 
increased pain, weakness, or fatigability that affected the 
range of motion.  The examiner's diagnosis of the Veteran was 
"status post arthroscopic lateral meniscectomy of the right 
knee."

Included within 38 C.F.R. § 4.71a are multiple Diagnostic 
Codes that evaluate impairment resulting from 
service-connected knee disorders, including Diagnostic Codes 
5003 (degenerative arthritis), 5256 (ankylosis), 5257 (other 
impairment, including recurrent subluxation or lateral 
instability), 5258 (dislocated semilunar cartilage), 5259 
(symptomatic removal of semilunar cartilage), 5260 
(limitation of flexion), 5261 (limitation of extension), 5262 
(impairment of the tibia and fibula), and 5263 (genu 
recurvatum).

The Board notes initially that there is no evidence that 
could potentially support application of Diagnostic Codes 
5003, 5256, 5262, or 5263; therefore, those Diagnostic Codes 
will not be addressed in the analysis.

Diagnostic Code 5257 provides ratings for other impairment of 
the knee that includes recurrent subluxation or lateral 
instability.  Slight recurrent subluxation or lateral 
instability of the knee is rated 10 percent disabling; 
moderate recurrent subluxation or lateral instability of the 
knee is rated 20 percent disabling; and severe recurrent 
subluxation or lateral instability of the knee is rated 30 
percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides a 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a.  Diagnostic Code 5259 provides a 10 
percent rating for removal of semilunar cartilage that is 
symptomatic.  38 C.F.R. § 4.71a.

The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Normal range of 
motion of the knee is to zero degrees extension and to 140 
degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a noncompensable rating will be 
assigned for limitation of flexion of the leg to 60 degrees; 
a 10 percent rating will be assigned for limitation of 
flexion of the leg to 45 degrees; a 20 percent rating will be 
assigned for limitation of flexion of the leg to 30 degrees; 
and a 30 percent rating will be assigned for limitation of 
flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.

The evidence does not support an evaluation in excess of 10 
percent for the Veteran's right knee disability.  Based on 
current symptomatology and diagnoses, the veteran's knee 
disability is best evaluated under Diagnostic Code 5259, as 
he had semilunar cartilage (part of his meniscus) removed, 
and his knee is symptomatic.  The maximum allowable 
evaluation under Diagnostic Code 5259 is 10 percent.

None of the other potentially-applicable Diagnostic Codes 
would allow for a compensable evaluation for the Veteran's 
right knee disability.  Although the April 2004 exam report 
noted that the Veteran had mild instability of the 
anterior/posterior plane of his knee, he has never 
demonstrated lateral instability or subluxation, as is 
required for a compensable evaluation under Diagnostic Code 
5257.

The Veteran has not had dislocated semilunar cartilage, and, 
although he has regularly experienced knee pain, he has not 
had frequent episodes of "locking" or effusion.  Therefore, 
he is not entitled to an evaluation under Diagnostic Code 
5258.

Although the Veteran has painful motion of the knee, his knee 
motion is not sufficiently limited for a compensable rating 
under Diagnostic Codes 5260 or 5261.  The Veteran has 
consistently shown full extension of the right knee to 0 
degrees throughout his treatment.  The least amount of 
flexion the Veteran has demonstrated has been 95 degrees.  
Under DeLuca v. Brown, the limitation of flexion due to pain 
must be considered in the evaluation.  DeLuca, 8 Vet. App. at 
207.  Here, the August 2008 examiner found no functional loss 
or decreased range of motion due to pain.  Decreased flexion 
is not compensable unless it is limited to 45 degrees or 
less.  The Board notes that the Veteran's range of motion as 
to flexion has been consistently decreasing since 2001, and, 
in the future, a higher evaluation may be warranted if it is 
limited to 45 degrees or less.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the Veteran's knee disability.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the Veteran may be awarded a rating higher than that 
encompassed by the schedular criteria, as demonstrated by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  
According to 38 C.F.R. § 4.1, "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the evaluations assigned therein.  What the 
Veteran has not shown in this case is that his service-
connected knee disorder has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The 
disability has not required frequent periods of 
hospitalization.  In fact, the Veteran has gone long periods 
without any medical treatment for his knee.  The Veteran is 
employed and has not complained of any marked interference 
with his employment; specifically, the Veteran told the 
August 2008 examiner that he had not lost any time from work 
as a result of his service-connected disabilities.  Further, 
the veteran acknowledged that he can complete all routine 
activities of daily living as required.  Accordingly, the 
Board concludes that consideration of the provisions set 
forth at 38 C.F.R. § 3.321(b)(1) is not warranted for the 
Veteran's service-connected knee condition.

Spine Disability

The Veteran alleges his lumbar spine disability has become 
worse and deserves more than the current evaluations.  He 
takes 800mg ibuprofen regularly, and he occasionally has 
extreme bouts of pain.  His physical activity is limited.  
His limited range of motion affects simple tasks, such as 
tying his shoe laces, as well as every day requirements such 
as walking and driving.  

The Veteran was service-connected for a lower back disability 
by an August 1997 rating decision, effective April 1997.

In March 2002, the Veteran was seen at the VAMC.  Although he 
had previously been experiencing back pain, he reported no 
pain on the day of his examination.

The Veteran was seen again at the VAMC for his back 
disability in October 2003.  X-rays were taken of the 
lumbosacral spine, and mild kyphosis and anterior wedging of 
the T11-T12 vertebral bodies was identified.  There was mild 
disc space narrowing at the L4-L5 vertebral joint.  There was 
no spondylolisthesis.  

The Veteran's spinal disability was examined at the VAMC in 
April 2004.  The Veteran indicated that he had obtained 
"virtually no treatment since his discharge to his low back 
area".  He informed the examiner that travelling in a car 
caused back pain, and that bending at the waist caused pain.  
He reported no incapacitating episodes over the previous 
year, and he had lost no work because of his back condition.  
On physical examination, there was no evidence of muscle 
guarding or muscle spasm.  There was no deformity or 
scoliosis.  There was slight tenderness on palpitation of the 
lower lumbar paravertebral musculature.  Thoracolumbar 
flexion was 40 degrees, extension was 10 degrees, lateral 
flexion was 15 degrees bilaterally, and rotation was 30 
degrees bilaterally.  His total combined range of motion was 
140 degrees.  The diagnosis was degenerative paravertebral 
disk disease of the lumbar spine without evidence of 
radiculopathy.

In May 2004, the evaluation of the Veteran's spinal 
disability was increased to 20 percent, effective the date of 
his claim for an increased rating, January 21, 2004.

Subsequent to the increased evaluation, the Veteran had a May 
2004 MRI of his spine.  The MRI showed mild disk space 
narrowing at the L3-L4 level, and mild to moderate disk space 
narrowing at the L4-L5 and L5-S1 levels.  There was evidence 
of minimal central disk bulging at the L3-L4 level, but no 
showing of significant indentation of the thecal sac.  At the 
L4-L5 and L5-S1 levels, there was mild central disk 
protrusion, resulting in mild indentation of the thecal sac.  
There was no compression of the spinal nerve roots.  The 
diagnosis was lumbar spondylopathy.

The Veteran had a VA examination of his spine in August 2008.  
The Veteran informed the examiner that he had pain in his 
lower back, with daily flare-ups.  He told the examiner that 
he had one incapacitating episode of back pain over the 
previous year, which lasted 3-4 days; he did not get medical 
treatment for the condition.  The Veteran was employed and 
had not lost any work time because of the condition.  
Physical examination revealed no deformities, scoliosis, 
muscle guarding, or muscle spasm.  There was tenderness on 
palpitation of the right sacroiliac joint.  Range of motion 
was markedly restricted.  The Veteran had thoracolumbar 
flexion to 20 degrees, extension to 10 degrees, lateral 
flexion to 20 degrees bilaterally, and rotation to 30 degrees 
bilaterally.  The Veteran was reluctant to move his spine 
beyond the noted ranges of motion because of back pain, but 
there was no change in range of motion or pain pattern after 
repetitive flexion and extension activity.  The examiner 
diagnosed the Veteran with degenerative intervertebral disk 
disease of the lumbar spine without evidence of 
radiculopathy.

The Board observes that the August 2008 examiner addressed an 
October 2007 MRI of the Veteran's spine, which is not 
included in the claims folder.  The examiner indicated that 
the MRI "showed degenerative intervertebral disk disease of 
the lower lumbar segments."  The Board finds that it is not 
prevented from making its decision in this case by the 
missing report, because the Veteran is not prejudiced by its 
absence.  Initially, the Veteran had already been diagnosed 
with degenerative disk disease in October 2003, which was 
documented by a May 2004 MRI which has been included in the 
record.  Further, the August 2008 examiner described the 
contents of the October 2007 MRI report.  Finally, and most 
importantly, nothing in an MRI report could entitle the 
Veteran to a rating of higher than 20 percent prior to August 
2008, or higher than 40 percent after August 2008, because of 
what is required to be shown for increased evaluations.  An 
MRI report would not show decreased range of motion or 
ankylosis, which must be shown for an evaluation higher than 
20 percent.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (General 
Rating Formula).  Ratings under the General Rating Formula 
are made with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

The General Rating Formula provides a 10 percent disability 
rating for forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 

Note (2) to the General Rating Formula provides that, for VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  See also Plate V, 38 
C.F.R. § 4.71a.  Note (4) provides that the rater is to round 
each range of motion measurement to the nearest five degrees.  

Spine Evaluation for the Period from January 21, 2004 until 
August 21, 2008

For the period from January 21, 2004, until August 21, 2008, 
the Veteran was evaluated at 20 percent for pain on range of 
motion.  In order to be entitled to a 40 percent evaluation 
for a lumbar spine disability, the Veteran's forward flexion 
of the thoracolumbar spine would have to be 30 degrees or 
less, or he would have to show favorable ankylosis of the 
entire thoracolumbar spine.  For a 50 percent evaluation, the 
Veteran would have to show unfavorable ankylosis of the 
entire thoracolumbar spine, and for a 100 percent evaluation, 
unfavorable ankylosis of the entire spine.  The Board notes 
that although there is a 30 percent evaluation available for 
spinal disabilities, it is only applicable to disabilities of 
the cervical spine.

The Veteran could not be entitled to an evaluation in excess 
of 20 percent prior to August 22, 2008.  Prior to August 22, 
2008, the only evidence of limited forward flexion of the 
thoracolumbar spine was from an April 2004 examination that 
showed the Veteran was limited to 40 degrees of forward 
flexion.  No evidence of flexion to 30 degrees or less is 
available prior to August 22, 2008.  Further, there is no 
evidence that the Veteran has ankylosis of the spine.  

Therefore, the Board finds that the Veteran is not entitled 
to an evaluation in excess of 20 percent for his lumbar spine 
disability for the period from January 21, 2004, until August 
21, 2008.

Spine Evaluation Beginning August 22, 2008

The Veteran is not entitled to an evaluation in excess of 40 
percent for his spinal disability.  The August 22, 2008 
examination showed forward flexion of the thoracolumbar spine 
to 20 degrees, which is within the range specified (0 to 30 
degrees) for a 40 percent evaluation.  For an increased 
evaluation, the Veteran would have to show ankylosis of the 
spine.  The Veteran has never been diagnosed with ankylosis 
of the spine.  Therefore, the Board finds that the Veteran is 
not entitled to an evaluation in excess of 40 percent for his 
lumbar spine disability for the period beginning August 22, 
2008.

At no point has the Veteran demonstrated functional loss or 
decreased range of motion due to pain or repetitive use.  
DeLuca, 8 Vet. App. at 207.  

The Board has considered whether the veteran is entitled to a 
separate rating under any other potentially applicable 
Diagnostic Code.  The Board notes that the veteran was 
diagnosed with arthritis of the spine.  The veteran is not 
entitled to a separate rating for arthritis.  Arthritis is 
rated based on limited or painful motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Since the Veteran's spinal 
disability rating is based on painful motion arising out of 
degenerative intervertebral disk disease of the lumbar spine, 
to provide a separate compensable rating for arthritis would 
constitute prohibited pyramiding under 38 C.F.R. § 4.14 
(2008).

The Board has also considered whether entitlement to an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for his lumbar spine disability 
during either of the two time periods addressed in this 
decision.  The Veteran has not shown that his service-
connected back disorder has resulted in unusual disability or 
impairment that rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  The back 
disability has not required frequent periods of 
hospitalization.  The Veteran is employed and has not lost 
any time from work as a result of his service-connected 
disabilities.  Further, the veteran acknowledged that he can 
complete all routine activities of daily living as required.  
Accordingly, the Board concludes that consideration of the 
provisions set forth at 38 C.F.R. § 3.321(b)(1) is not 
warranted for the Veteran's service-connected lumbar spine 
condition.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
internal derangement, right knee, with lateral meniscus tear, 
is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative disc disease with mild bulge L4-L5, small disc 
herniation L5-S1, (previously rated as chronic lumbar 
strain), for the period from January 21, 2004 to August 21, 
2008, is denied.

Entitlement to an evaluation in excess of 40 percent for 
degenerative disc disease with mild bulge L4-L5, small disc 
herniation L5-S1, (previously rated as chronic lumbar 
strain), beginning August 22, 2008, is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


